DETAILED ACTION
	This is the final office action on the merits for 16/938,039, filed 7/24/2020.
	Claims 1-12 and 15-19 are pending, and are considered herein.
	In light of the claim amendments filed 2/25/2022, the objections to Claims 5 and 18 are withdrawn.
In light of the claim amendments filed 2/25/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
	The Examiner wishes to apprise the Applicant of the following references. These references are not currently applied in a grounds of rejection, but are provided to expedite prosecution.
	Snaith (U.S. Patent Application Publication 2015/0129034 A1)
	Zhao, et al (U.S. Patent Application Publication 2013/0202971 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 has been amended to recite “using drikold as a cooling source.” Claim 1 contains the trademark/trade name drikold.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe dry ice, and, accordingly, the identification/description is indefinite.
Claims 2-12 and 15-19 are indefinite, because of their dependence on Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “wherein the photoelectric conversion layer is contactable by the cooling source.” This limitation does not further limit Claim 1, because Claim 1 has been amended to recite “using drikold as a cooling source to contact the photoelectric layer.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn, et al. (Journal of Materials Chemistry A, 2015, vol. 3, 19901-19905), as evidenced by Zhao, et al. (Science Advances, 2017, vol. 3, pages 1-8, and Supplemental Information).
In reference to Claim 1, Ahn teaches a method for preparing a solar cell (Fig. 1, with details given in “Fabrication of perovskite solar cells,” columns 1-2, page 19905).
The method of Ahn comprises a step of forming a MAPbI3 perovskite layer by adding perovskite precursor solution to a PbI2 precursor film on a TiO2 film and forming the perovskite materials at a reaction temperature of -10°C, then annealing the perovskite film at 100 °C (“Fabrication of perovskite solar cells,” columns 1-2, page 19905).
Evidentiary reference Zhao teaches that MAPbI3 layers deposited on TiO2 layers are strained (Zhao, Supplemental Information, Fig. 1B).
Therefore, Ahn teaches that the method of his invention comprises a step of cooling a photoelectric conversion layer to a target temperature other than by free cooling, by using drikold (i.e. dry ice, per paragraph [0023] of the instant specification) as a cooling source to contact the photoelectric conversion layer.
Specifically, because Ahn teaches that the perovskite formation is performed at a temperature controlled by the dry-ice cooled reagents, it is the Examiner’s position that this disclosure teaches “a step 
Further, because evidentiary reference Zhao teaches that MAPbI3 layers deposited on TiO2 (as in Ahn) have strain, it is the Examiner’s position that the method of Ahn teaches that the cooling/deposition process of Ahn “introduces internal stress into the cooled photoelectric conversion layer.”
This disclosure further teaches the limitations of Claim 2, wherein the photoelectric conversion layer is contactable by the cooling source, because Ahn teaches that the photoelectric conversion layer is cooled by the cooling source (i.e. by the dry ice), and is therefore in thermal contact with the cooling source.
This disclosure further teaches the limitations of Claim 7, wherein the photoelectric conversion layer includes crystal lattice distortion (Zhao, Supplemental Information, Fig. 1B).
This disclosure further teaches the limitations of Claim 8, wherein the photoelectric conversion layer (which corresponds to the perovskite-sensitized TiO2 layer) is a sensitized layer film (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
This disclosure further teaches the limitations of Claim 9, wherein the photoelectric conversion layer is a perovskite in the form of ABX3.
This disclosure further teaches the limitations of Claim 10, wherein A is methylamine ion (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
This disclosure further teaches the limitations of Claim 11, wherein B is Pb2+ (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
This disclosure further teaches the limitations of Claim 12, wherein X is I- (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
This disclosure further teaches the limitations of Claim 18, wherein the method forms a perovskite solar cell (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
This disclosure further teaches the limitations of Claim 19, wherein the perovskite cell includes a hard (glass) substrate (“Fabrication of perovskite solar cells,” columns 1-2, page 19905). 
In reference to Claims 3-4 and 15, Ahn teaches that, prior to the cooling the photoelectric conversion layer to a target temperature, the photoelectric conversion layer (comprising the PbI2 perovskite precursor and the TiO2 layer) is annealed at 100 °C for five minutes (“Fabrication of perovskite solar cells,” columns 1-2, page 19905).
This disclosure teaches the limitations of Claim 3, wherein the process further comprises a step b), prior to step a), of annealing the photoelectric conversion layer at an annealing temperature (i.e. 100 °C).
This disclosure further teaches the limitations of Claim 4, wherein the target temperature (i.e. -10°C) is lower than the annealing temperature (i.e. 100 °C).
This disclosure further teaches the limitations of Claim 15, wherein the annealing temperature is ranged from 1000 °C to -273 °C, because 100 °C lies within, and therefore teaches, the range of 1000 °C to -273 °C.
In reference to Claim 16, the method of Ahn further comprises a step c), prior to step b) of forming the photoelectric conversion layer on a substrate (i.e. an FTO glass substrate, (“Fabrication of perovskite solar cells,” columns 1-2, page 19905).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al. (Science Advances, 2017, vol. 3, pages 1-8, and Supplemental Information), in view of Gordon (U.S. Patent 4,419,278).
In reference to Claim 1, Zhao teaches a method for preparing a solar cell (corresponding to the doctor blading method described in “Perovskite thin-film fabrication,” column 1, page 6). 
The method of Zhao comprises a step of forming a MAPbI3 perovskite layer by a doctor blading method in which a precursor solution is added by doctor blading onto a substrate at 145 °C, then annealed at 100 °C for 10 minutes (last paragraph, column 1, page 6), and then subjected to activation energy determination testing, involving cooling of the substrate with liquid nitrogen to 170 K for 10 minutes (“Activation energy determination,” column 2, page 6).
Zhao teaches that MAPbI3 layers deposited on TiO2 layers are strained (Zhao, Supplemental Information, Fig. 1A, “Doctor blade film”).
Therefore, Zhao teaches that the method of his invention comprises a step of cooling a photoelectric conversion layer to a target temperature other than by free cooling.

Instead, as described above, he teaches that the cooling is performed by liquid nitrogen (“Activation energy determination,” column 2, page 6).
To solve the same problem of providing a refrigerant to cool a perovskite material, Gordon teaches that both dry ice and liquid nitrogen are suitable refrigerants for cooling a perovskite material (column 9, lines 27-30).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used dry ice, instead of liquid nitrogen, to cool the perovskite material of Zhao, because Gordon teaches that both dry ice and liquid nitrogen are suitable refrigerants for cooling a perovskite material (column 9, lines 27-30).  
Using dry ice, instead of liquid nitrogen, to cool the perovskite material of Zhao teaches the limitations of Claim 1, of “a step of cooling a photoelectric conversion layer to a target temperature other than by free cooling, by using drikold (i.e. dry ice, per paragraph [0023] of the instant specification) as a cooling source to contact the photoelectric conversion layer.”
Further, because Zhao teaches that MAPbI3 layers deposited on TiO2 have strain, it is the Examiner’s position that the method of Zhao teaches that the cooling/deposition process of Zhao “introduces internal stress into the cooled photoelectric conversion layer.”
This disclosure further teaches the limitations of Claim 2, wherein the photoelectric conversion layer is contactable by the cooling source, because Zhao teaches that the perovskite layer is cooled by the cooling source (i.e. by the dry ice), and is therefore in thermal contact with the cooling source.
This disclosure further teaches the limitations of Claim 6, wherein the photoelectric conversion layer is cooled down for a predetermined time period ranged from 1 min to 240 hours, because Zhao teaches that the photoelectric conversion layer is cooled to 170 K for 10 minutes (“Perovskite thin-film fabrication,” column 1, page 6).
This disclosure further teaches the limitations of Claim 7, wherein the photoelectric conversion layer includes crystal lattice distortion (i.e. strain), per Zhao, Fig. 1, “AF” (i.e. annealed film) samples.
This disclosure further teaches the limitations of Claim 9, wherein the photoelectric conversion layer (MAPbI3) is a perovskite in the form of ABX3.
This disclosure further teaches the limitations of Claim 10, wherein A is methylamine ion (“Perovskite thin-film fabrication,” column 1, page 6).
This disclosure further teaches the limitations of Claim 11, wherein B is Pb2+ (“Perovskite thin-film fabrication,” column 1, page 6).
This disclosure further teaches the limitations of Claim 12, wherein X is I- (“Perovskite thin-film fabrication,” column 1, page 6).
This disclosure further teaches the limitations of Claim 18, wherein the solar cell is a perovskite solar cell. 
This disclosure further teaches the limitations of Claim 19, wherein the perovskite solar cell includes a hard (i.e. glass) substrate (“Perovskite thin-film fabrication,” column 1, page 6).
In reference to Claims 3-4 and 15, Zhao teaches that, prior to the cooling the photoelectric conversion layer to a target temperature, the photoelectric conversion layer is annealed at 100 °C for 10 minutes (“Perovskite thin-film fabrication,” column 1, page 6).
This disclosure teaches the limitations of Claim 3, wherein the process further comprises a step b), prior to step a), of annealing the photoelectric conversion layer at an annealing temperature (i.e. 100 °C).
This disclosure further teaches the limitations of Claim 4, wherein the target temperature (i.e. 170 K, or -103.15°C) is lower than the annealing temperature (i.e. 100 °C).
This disclosure further teaches the limitations of Claim 15, wherein the annealing temperature (i.e. 100 °C) is ranged from 1000 °C to -273 °C, because 100 °C lies within, and therefore teaches, the range of 1000 °C to -273 °C.
In reference to Claim 5, Zhao teaches that the perovskite material of his invention is cooled to 170 K (i.e. -103.15°C), then brought to 330 K in 10K increments, then stabilized at each of these temperatures for 10 minutes (“Activation energy determination,” column 2, page 6).
Therefore, in the course of the experiment, the sample is brought to room temperature (i.e. ~270 K), because 270 K is between 170 K and 330 K.
Therefore, the “target temperature” can be interpreted to include any of the temperatures used in the experiment, including room temperature (i.e. 270 K).
In reference to Claim 16, the method of Zhao further comprises a step c), prior to step b) of forming the photoelectric conversion layer on a substrate (i.e. an ITO glass substrate, “Perovskite thin-film fabrication,” column 1, page 6).
In reference to Claim 17, Zhao further teaches that the photoelectric conversion layer is formed by a doctor blade method (“Perovskite thin-film fabrication,” column 1, page 6).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721